Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00387-CV

                STATE OF TEXAS FOR THE PROTECTION OF R.F.

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-01450
                         Honorable Aaron Haas, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED November 20, 2019.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice